 

Exhibit 10.1

AMENDMENT TO RIGHTS AGREEMENT

 

This Amendment to the Rights Agreement (this “Amendment”), shall be effective
commencing on June 30, 2015 (the “Effective Date”) by and between NeoPhotonics
Corporation, having a principal place of business at 2911 Zanker Road, San Jose,
CA  95134 USA (“Company”) and Open Joint Stock Company “RUSNANO” (Principal
State Registration Number 1117799004333, with registered office at Prospect
60-letiya Oktabrya 10a, 117036 Moscow, Russian Federation) (“Rusnano” or the
“Purchaser”), (each a “Party” and collectively the “Parties”).

Recitals

 

Whereas, the Parties hereto have previously executed that certain Rights
Agreement, dated and effective as of April 27, 2012 (the “Agreement”);

Whereas, the Parties hereto have also previously executed the Extension of
Milestone Date, dated and effective February 26, 2015;

Whereas, the Parties have mutually agreed to modify the Agreement to reflect the
most current state of the business relationship between the Parties, including
the additions to section 6(b) and the replacement of Section 6(e)(iii) in its
entirety;

Whereas, this Amendment shall be the current and binding agreement between the
Parties for the provisions as amended and replaced; and

Whereas, in furtherance of the Parties’ business relationship and discussions
relating thereto, the Parties hereto desire to amend the Agreement as set forth
below.

All capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Agreement.

 

Agreement

 

Definitions:

 

“NeoRussia” shall mean NeoPhotonics Russia Limited Liability Company (Russia),
Principal State Registration Number 1127746681710, with registered offices at 56
Skhodnenskaya Ulitsa, Moscow 125363, Russian Federation;

“NeoTechnics” shall mean NeoPhotonics Technics Limited Liability Corporation
(Russia), Principal State Registration Number 1137746636170, with registered
offices at 32 Begovaya Str., Moscow, 125284 Russian Federation;

“Russian Subsidiary” shall mean NeoRussia; and

“Russian Subsidiaries” shall mean both NeoRussia and NeoTechnics.

 

I.Section 6(b) of the Agreement shall be amended to include the following:  

(v) For as long as the Company has not invested in the Russian Subsidiaries (as
defined below) at least $30M or decided to pay to RUSNANO either the First or
Second Exit Fee as defined below, the Company will provide RUSNANO with
information and inspections Rights with respect to NeoTechnics:

A.unaudited quarterly (within forty-five (45) days of the end of each quarter
or, if not then available, as soon as available thereafter) and audited (by a
nationally recognized accounting firm) annual (within ninety (90) days of the
end of each year or, if not then available, as soon as available thereafter)
audited financial statements prepared in accordance with U.S. Generally Accepted
Accounting Principles, which statements shall include:

a.the consolidated balance sheets of NeoTechnics and the related consolidated
statements of income, shareholders’ equity (with respect to annual reports only)
and cash flows;

b.a comparison to the corresponding data for the corresponding periods of the
previous fiscal year; and

 

--------------------------------------------------------------------------------

 

B.NeoTechnics annual budget for the next fiscal year (as soon as available and
in any event at the same time as it is delivered to the NeoTechnics Board of
Directors); and quarterly reports regarding NeoTechnics’ execution of its budget
for the current fiscal year (as soon as available and in any event at the same
time as it is delivered to the NeoTechnics Board of Directors).

C.a narrative descriptive report of the operations of NeoTechnics in the form
and to the extent prepared for presentation to senior management of NeoTechnics
for the applicable period and for the period from the beginning of the then
current fiscal year to the end of such period.

D.Annual reports of the operations of NeoTechnics, including but not limited to
discussion the results of the operations, conducting R&D, reaching milestones,
investment received from the company in the corresponding year, financing
received from any sources  - such as debt, grants, etc, transactions with the
Company (e.g. intercompany loans, etc), spending and capital expenditures
incurred during the year.

E.Other quarterly reports, as might be requested by RUSNANO (e.g. nano-1 form).

 

II.Section 6(e)(iii) (Penalty Payment) of the Agreement is hereby amended and
restated in its entirety as follows:  

(iii) Investments and Penalty Payment.

The numbers contained herein are in US dollars and are approximate to the level
of accuracy shown.

Conventions:

·

NeoPhotonics Corporation (the “Company”)

·

Open Joint Stock Company “RUSNANO”  (“Rusnano” or “Purchaser” or “Holder”)

·

Russian entities NeoTechnics and NeoRussia (the “Russian Subsidiaries”)

 

A.To date, the Company has committed to have invested a cumulative amount of
$15.4 million USD by the end of 2015, inclusive of CAPEX, IP Intangibles and
Operating Expenses in Russia.

B.The Company intends over the course of the project to invest additional funds
as CAPEX and working capital, with approximately half of the investment
completed by the end of 2015, per paragraph A above, and the remainder invested
over the following four years at an approximately level rate per Diagram A.

 

DIAGRAM A 

(US$ Millions)

2012-14

2015

2016

2017

2018

2019

A. Intellectual Property (IP) Intangibles License

 

$   5.7

 

 

 

 

B.  Capital Expenditures

$   0.8

$   6.4

$   1.5

$   1.5

$   1.5

$   1.5

C.  Operating Expenses (Opex)

$   1.1

$   1.4

$   1.9

$   2.0

$   2.3

$   2.4

D. Sum

$   1.9

$ 13.5

$   3.4

$   3.5

$   3.8

$   3.9

E. Cumulative

$   1.9

$ 15.4

$ 18.8

$ 22.3

$ 26.1

$ 30.0

F. Cumulative percent of total investment

6.3%

51.3%

62.7%

74.3%

87.0%

100.0%

 

Company may invest cash as working capital and in advance of required CAPEX or
Opex requirements as needed. Such investment will constitute a contribution
toward investment and commitment, provided that cash investments will be done
prior to November 1 of the corresponding year.

Any investment by the Company in NeoTechnics (including toward any research and
development (R&D), provided that no more than 20% of the total foregoing amount
used for purposes of research and development may be spent outside of the
Russian Federation) shall be calculated and included as investment in the
Company obligations of the Agreement.

 

 

--------------------------------------------------------------------------------

 

Specific plans include:

a. Complete construction on the manufacturing facility and production equipment
installation according to NeoRussia Board vision statement (Dec 2014) –
Manufacturing Factory Layout, provided that:

(i)Commissioning by August 1, 2015 all necessary equipment to enable technical
processes such as testing, verification, process monitoring, etc. to assemble
optical chip sub-assemblies into completed, shippable final products (Optical
Manufacturing Line - Optical Packaging as described in Plan Equipment Model);

(ii)Commissioning by August 1, 2015 all necessary equipment to enable technical
processes such as dicing, polishing, fiber-attach and testing to convert
fabricated optical wafers into optical chip sub-assemblies. (Optical
Manufacturing Line - Optical Finishing as described in Plan Equipment Model);
the launch production and qualification, and commence manufacturing for PLC
splitters.

(iii)Phase-2: Installing, starting up operations and meeting all internal
qualification requirements by December 31, 2015 all necessary equipment
procedures, and facilities for the fabrication capabilities to complete the
fabrication of optical wafers from optical-circuit precursor, such as wafer and
waveguide processing (Optical Wafer Line  - Optical Layer Processing  as
described in Plan Equipment Model), including wafer processing to wit thermal
annealing, clad coating and PECVD  of PLC splitters.  

 

b.Complete by December 31, 2015 the execution of a Technology License Agreement
(TLA) establishing all of the technology license activities for the patents
listed in the AAR report dated June 30, 2014 (the “Valuation”) on Exhibit A1,
and all necessary know-how to provide technology access and IP rights for
product manufacturing and sale according to NeoRussia Board vision statement
(Dec 2014). This technology license activity shall result in NeoTechnics and
NeoRussia ownership of a license containing rights and capabilities of these
intangible assets. The value of these intangible assets as described in the
Valuation should be recognized no later than December 31, 2015 in full amounts
in local statutory balance sheets of the Russian Subsidiaries according to
Russian accounting standards and practice. Although technology license
activities may result in recognition of these intangible assets in local
statutory balance sheets of the Russian Subsidiaries at valuation higher than
$5.7 million USD, the amount accounted towards fulfilling the Company obligation
to invest $30M in Russian Subsidiaries shall not exceed $5.7 million USD.

c.Begin Phase-1 production - Optical Packaging and Optical Finishing - of
initial PLC products by August 1, 2015;

d.Begin Phase-2 external customer qualification by December 31, 2015

e.Begin Phase-2 production - Optical Packaging, Optical Finishing and Optical
Layer Processing by March 31, 2016;

f.Increase internal process capability per NeoRussia Board vision statement
(December 2014) in 2016;

g.Hiring per NeoRussia Board vision statement (December 2014);

h.The Company can invest in Russian Subsidiaries in a form of cash and/or
non-cash asset transfers via charter capital, paid-in capital or separate
spending.  If the Company intends to invest in Russian Subsidiaries in form of
non-cash asset transfer, to account non-cash asset transfers toward the
satisfaction of the investments for a corresponding year, the Company has to:

(i)obtain the prior written consent from RUSNANO (before the end of the
respective year), which consent shall not be unreasonably withheld;

(ii)Properly document, record and recognize these non-cash asset transfers in
full amounts in local statutory balance sheets of the Russian Subsidiaries
according to Russian accounting standards and practice no later than the end of
the corresponding year.

i. The value of the pre-paid license for intangible assets, such as patents,
patent rights and know-how, can be transferred to Russian Subsidiaries in 2015
only. Notwithstanding any technology license activities in 2015, or in the
future, that may result in recognition of these intangible assets in local
statutory balance sheets of the Russian Subsidiaries at valuation higher than
$5.7 million USD, the value of intangible assets accounted towards fulfilling
the Company obligation to invest $30M in Russian Subsidiaries shall be equal the
Valuation but not exceeding $5.7 million USD. If in 2015-2019 period of time the
Company needs the Russian Subsidiaries to access to any additional technologies
owned by the Company but not listed in Valuation, and to support said commercial
plans, that would not change the stated contribution value of the intangibles
and the corresponding asset transfers will not comprise an additional
contribution towards the $30 million USD investment in Russian Subsidiaries
unless otherwise mutually agreed between the parties.

 

--------------------------------------------------------------------------------

 

 

C.Exchange of Records.

a.Documentation of the Company’s total spending in 2012-2014 shall be provided
to RUSNANO by the end of 2015 to be accounted as an investment made in these
years.

b.By calendar 45 days from the end of any given year, the Company shall provide
to RUSNANO all relevant information on (i) Capital Expenditures made by all
Russian Subsidiaries for the current calendar year, (ii) list of all transferred
non-cash assets in the current calendar year and valuation of these non-cash
assets;

c.By calendar 45 days from the end of any given year, the Company shall provide
to RUSNANO all relevant information on financing Operating Expenses in all
Russian Subsidiaries  for the current calendar year;

d.By calendar 45 days from the end of any given year, the Company shall provide
balances of intercompany loans as of the end of the corresponding year; and

e.Information of C.a, C.b and C.c and C.d shall be the sole basis to account for
fulfilling the Company’s obligations in a current year as these obligations are
described in Diagram A.  

 

D.Penalty Payment Mechanism: The Company and RUSNANO agree that the Company will
invest in Russian Subsidiaries at least $30 million USD and in a timeline
defined in Diagram A.

a.Maximum amount of penalties to be paid by the Company to RUSNANO will not
exceed $5 million USD.

b.The Company will have 90 calendar days, starting from January 1st of the
following year (“Cure Period”) to correct any of the events below.

c.If the Company cannot cumulatively invest in full, according to Diagram A in a
given year, the Company will have the right to deposit as paid-in-capital to the
Russian Subsidiaries during the Cure Period (the “Top Up”).  Because of current
instability in Russian currency and potential future uncertainty in the region,
the Top Up may be up to the following:

(i)in 2015: no more than $1.3 million USD

(ii)in further years: no more that 20% of annual investment and spending amount
(e.g. for 2016, the annual investment and spending amount is equal to $3.4
million USD as it is defined in diagram A, line D; therefore maximum Top Up is
approximately $0.68 million USD).

These Top Ups will be used exclusively for Russian operations in the Russian
Subsidiaries and will be accounted for toward the satisfaction of the cumulative
investments for a corresponding year and for the total investment.

 

d.If at year end 2015:

(i) the actual cumulative investment (including Top Up, as defined above) to the
Russian Subsidiaries is less than $13 million USD, and is not corrected during
the applicable Cure Period; or

(ii) the Company has not sold any products manufactured by NeoRussia according
to Phase-1 of production; or

(iii) the Company has not completed installation, starting up operations of all
necessary equipment according to Phase-2 and has not meet all internal
qualification requirements for any products in NeoRussia according to Phase-2;

then the Company will pay $5.0 million USD penalty to RUSNANO within 30 days
after the end of the Cure Period. Such payment will be the sole and exclusive
remedy of RUSNANO against the Company.

e.If at year end of 2015 the cumulative investments and spending, including Top
Up, (line E in Diagram A) in the Russian Subsidiaries are less than $15.4
million USD but more than $13 million USD, the Company will pay $1.5 million USD
penalty to RUSNANO within 30 days after the end of the Cure Period. All tangible
and intangible asset transfers should be recognized in full amounts on local
statutory balance sheets, provided that the value of intangible asset accounted
towards fulfilling the Company obligation to invest $30 million USD in the
Russian Subsidiaries shall not exceed $5.7 million USD. This $1.5 million USD
penalty payment does not release the Company from future possible penalties, but
does reduce the possible penalties by the $1.5 million paid by the Company.

 

--------------------------------------------------------------------------------

 

f.If at year end of 2016 the cumulative investments and spending (line E in
Diagram A) in Russian Subsidiaries are less than $18.8 million USD, including
Top Up, the Company will pay $1.5 million USD penalty to RUSNANO within 30 days
after the end of the Cure Period. All tangible asset transfers should be
recognized in full amounts in local statutory balance sheets of the Russian
Subsidiaries.  NOTE:  Such tangible non-cash assets for 2016 may include the
following as agreed by the Parties for: (i) Wafer Fab Capital Equipment; (ii)
Active Module (such as Transceivers) Production Line Equipment; and (iii) Test
and Measurement Equipment.  The Company will provide a detailed list and will
obtain the written consent from RUSNANO.

g.At the end of 2016, provided that the cumulative investments and spending
including the tangible asset transfers, other than intangible asset transfers
(the Valuation amount which shall not exceed $5.7 million USD), exceed $10
million USD, and should the Company choose to cease operations, then the Company
will pay the First Exit Fee in the amount of $3.5 million USD.  This fee will be
sole and exclusive remedy to RUSNANO.

h.If at the end of 2019 the cumulative spending and investment are less than
$30.0 million USD, then the Company will pay the Second Exit Fee in the amount
of $2.0 million USD. This fee will be sole and exclusive remedy to RUSNANO.

 

E.If at the end of 2019, the Company has made cumulative spending and
investments of $30.0 million USD or more, then the Company does not have any
further obligations to RUSNANO.

F.If all requirements are not met and the Company pays either the First or the
Second Exit Fee, with such payment the Company will henceforth have full
latitude from that point forward for decisions related to operating plan
execution, up to and including exit from the plan and/or from the Russia
operations.  Such action will constitute termination of all obligations between
Company and RUSNANO.

G.Notwithstanding anything to the contrary in the Rights Agreement, upon payment
by the Company of either the First or Second Exit Fee, or upon payment of the $5
million USD penalty payment, such payment shall constitute the sole and
exclusive remedy to RUSNANO against the Company, and no further action or remedy
at law, in equity or otherwise may be commenced against the Company.

 

III.Section 6(e) of the Agreement is further amended to add a new subsection
(vi) as follows:

(vi) Regardless of the percentage of ownership by RUSNANO of Company shares
pursuant to the Agreement, the Company shall maintain its commitments: i) to
invest $30 million USD in Russian Subsidiaries per Diagram A of this Amendment
and Section 6(e) of the Agreement as amended herein; or ii) as applicable to pay
any penalties that may be incurred by Company to RUSNANO per Section II.D of
this Amendment (Penalty Payment Mechanism).

 

IV.Miscellaneous:

a.No Other Modifications.  Except as otherwise expressly set forth in this
Amendment, the Agreement shall remain in full force and effect without any
modification thereto.

b.Entire Agreement.  This Amendment and the Rights Agreement constitute the full
and entire understanding and agreement between the parties hereto pertaining to
the subjects thereof and hereof.

c.Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.

 

[Signature page follows]




 

--------------------------------------------------------------------------------

 

In witness whereof, the parties hereto have each caused this Amendment to Rights
Agreement to be signed and delivered by its respective duly authorized officer,
all as of the date last signed below.

 

NEOPHOTONICS CORPORATION

OPEN JOINT STOCK COMPANY “RUSNANO”
macnica, inc.

 

Signature:

/s/ Clyde R. Wallin

Signature:

/s/ Yuri A. Udaltsov

Printed Name:

Clyde R. Wallin  

Printed Name:

Yuri A. Udaltsov

Title:

Senior Vice President and Chief Financial Officer

Date: July 13, 2015

Title:

Deputy Chairman of the Management Board of Management Company RUSNANO LLC acting
on the basis of a power of attorney dated February 4, 2015

Date: July 13, 2015

 

 